DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodfellow (US 6559684).


    PNG
    media_image1.png
    373
    607
    media_image1.png
    Greyscale


 	With respect to claim 1, Figure 3 of Goodfellow (US 6559684) discloses a device, comprising: a first power transistor (301) having a drain and a source coupled between an input voltage source (322) and an output voltage node (V1), and having a power control input (307): an amplifier (308) having a first input (-), a second input (+) , and an output (at 306); a sense transistor (302) having a drain and source coupled between the input voltage source (322) and the first input of the amplifier (-) and having a sense control input (ground): a third transistor (306) having a drain and source coupled between the sense transistor (302 at 317) and a ground node (at 316), and having a control terminal (at output of 308) coupled to the output of the amplifier; a first voltage-controlled voltage source (304, note 304 is controlled by ground voltage and is between 307 via 305 and the sense control input at ground ) coupled between the power control input (at 307) and the sense control input (at gnd); and a second voltage-controlled voltage source (305) coupled between the output voltage node (V1) and the second input of the amplifier (+).


Allowable Subject Matter
Claim 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
 	With respect to claim 2, the prior art fails to suggest or disclose a first voltage-controlled current source coupled to the input voltage and to a first side of the first resistor.
 	With respect to claim 5, the prior art fails to suggest or disclose a third voltage-controlled current source coupled between the input voltage source and a node between the second resistor and the second input amplifier.
Claims 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	With respect to claim 8, the prior art of record fails to suggest or disclose a second voltage-controlled voltage source coupled between the output voltage node and the second input of the amplifier.
 	With respect to claim 13, the prior art fails to suggest or disclose a first voltage controlled voltage source coupled between the gate of the first transistor and the gate of the sense transistor. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 3/25/2021 with respect to Goodfellow (US 6559684) have been fully considered but they are not persuasive.
With respect claim 1 of Goodfellow, the voltage controlled voltage source 304, is controlled by ground voltage and is between 307 via 305 and the sense control input at ground.  Between does not require a direct connection.  As such, the prior art of Goodfellow reads on the claim language of claim 1.
Applicant’s arguments, see page 11, filed 3/25/2021, with respect to Bird (US 4885477) and Tihanyi (US 5815027) have been fully considered and are persuasive.  The 102(a)(1) of claims 2-19 have been withdrawn. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849            
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842